IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JULIAN TONEATTO,                  : No. 46 MAL 2020
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
          v.                      :
                                  :
                                  :
PANKAI SHETH, JAYPRAKASH SHETH,   :
501 HOSPITALITY MANAGEMENT, LAURA :
COOPER, JAY SMITH,                :
                                  :
                Petitioners       :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of June, 2020, the Petition for Allowance of Appeal is

DENIED.